UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number0-50742 SIGN MEDIA SYSTEMS, INC. (Exact name of small business issuer as specified in its charter) FLORIDA (State or other jurisdiction of incorporation or organization) 02-0555904 (IRS Employer Identification No.) 2100 19th Street, Sarasota FL34234 (Address of principal executive offices) (941) 330-0336 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ]No[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[ X ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:11,493,267 Common Shares no par value as of June 30, 2007 Transitional Small Business Disclosure Format (Check one): Yes [ ] No [ X ] 1 PART I — FINANCIAL INFORMATION Item 1.Financial Statements. SIGN MEDIA SYSTEMS, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) 2 SIGN MEDIA SYSTEMS, INC. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Balance Sheet at June 30, 2007 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Six and Three Months Ended June 30, 2007 and 2006 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (Unaudited) 6 Notes to the Condensed Consolidated Financial Statements (Unaudited) 7 - 11 3 SIGN MEDIA SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) JUNE30, 2007 ASSETS 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (1,756,537 ) $ 374,655 Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation 20,332 32,938 Bad debt expense 393,835 - Issuance of common stock for consulting 1,075,000 - Issuance of common stock for compensation 90,000 - Changes in assets and liabilities: (Increase) in accounts receivable (875 ) (724,575 ) Decrease in inventory 7,462 7,540 Increase (decrease) in accounts payable and accrued expenses (8,919 ) 89,275 Total adjustments 1,576,835 (594,822 ) Net cash (used in) operating activities (179,702 ) (220,167 ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (3,280 ) (1,984 ) (Increase) in interest receivable - related party (197,211 ) (17,594 ) Net cash (used in) investing activities (200,491 ) (19,578 ) CASH FLOWS FROM FINANCING ACTIVITIES: (Payments) on long-term debt (4,578 ) (11,023 ) (Payments) on debt-related party (96,773 ) (8,319 ) Proceeds from related parties 179,549 260,998 Net cash provided by financing activities 78,198 241,656 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (301,995 ) 1,911 CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 304,127 2,252 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 2,132 $ 4,163 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for interest $ 381 $ 583 SUPPLEMENTAL DISCLOSURE OF NON-CASH INFORMATION: Issuance of common stock for consulting $ 1,075,000 $ - Issuance of common stock for compensation $ 90,000 $ - Bad debt expense $ 393,835 $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SIGN MEDIA SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2(UNAUDITED) SIX MONTHS ENDED THREE MONTHS ENDED June 30, June 30, June 30, June 30, 2007 2006 2007 2006 REVENUE Truck side advertising $ - $ - $ - $ - Graphics and imaging 7,482 1,476 7,306 - Truck side mounting systems 17,231 727,203 1,148 426,427 Total revenue 24,713 728,679 8,454 426,427 COST OF GOODS SOLD 19,955 15,820 1,258 6,469 GROSS PROFIT 4,758 712,859 7,196 419,958 OPERATING EXPENSES Professional fees and administrative payroll 1,270,788 157,386 42,495 78,003 General and administrative expenses 477,792 63,522 432,258 22,971 Depreciation 20,332 32,938 10,166 23,938 Total operating expenses 1,768,912 253,846 484,919 124,912 NET INCOME (LOSS) BEFORE OTHER INCOME (EXPENSE) (1,764,154 ) 459,013 (477,723 ) 295,046 OTHER INCOME (EXPENSE) Impairment of inventory (7,462 ) - - - Interest income and other 15,460 18,000 7,350 7,296 Interest expense (381 ) (583 ) (309 ) (316 ) Total Other Income (Expense) 7,617 17,417 7,041 6,980 NET INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES (1,756,537 ) 476,430 (470,682 ) 302,026 Provision for income taxes - (101,775 ) - (96,175 ) NET INCOME (LOSS) APPLICABLE TO COMMON SHARES $ (1,756,537 ) $ 374,655 $ (470,682 ) $ 205,851 NET INCOME (LOSS) PER BASIC AND DILUTED SHARES $ (0.16 ) $ 0.04 $ (0.04 ) $ 0.02 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 11,287,742 8,460,000 11,493,267 8,460,000 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SIGN MEDIA SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (1,756,537 ) $ 374,655 Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation 20,332 32,938 Bad debt expense 393,835 - Issuance of common stock for consulting 1,075,000 - Issuance of common stock for compensation 90,000 - Changes in assets and liabilities: (Increase) in accounts receivable (875 ) (724,575 ) Decrease in inventory 7,462 7,540 Increase (decrease) in accounts payable and accrued expenses (8,919 ) 89,275 Total adjustments 1,576,835 (594,822 ) Net cash (used in) operating activities (179,702 ) (220,167 ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (3,280 ) (1,984 ) (Increase) in interest receivable - related party (197,211 ) (17,594 ) Net cash (used in) investing activities (200,491 ) (19,578 ) CASH FLOWS FROM FINANCING ACTIVITIES: (Payments) on long-term debt (4,578 ) (11,023 ) (Payments) on debt-related party (96,773 ) (8,319 ) Proceeds from related parties 179,549 260,998 Net cash provided by financing activities 78,198 241,656 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (301,995 ) 1,911 CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 304,127 2,252 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 2,132 $ 4,163 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for interest $ 381 $ 583 SUPPLEMENTAL DISCLOSURE OF NON-CASH INFORMATION: Issuance of common stock for consulting $ 1,075,000 $ - Issuance of common stock for compensation $ 90,000 $ - Bad debt expense $ 393,835 $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 6 SIGN MEDIA SYSTEMS, INC. NOTESTO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2 NOTE 1-ORGANIZATION AND BASIS OF PRESENTATION The condensed consolidated unaudited interim financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.The condensed consolidated unaudited financial statements and notes are presented as permitted on Form 10-QSB and do not contain information included in the Company’s annual condensed consolidated unaudited statements and notes.Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading.It is suggested that these condensed consolidated unaudited financial statements be read in conjunction with the December 31, 2006 audited consolidated financial statements and the accompanying notes thereto.While management believes the procedures followed in preparing these condensed consolidated unaudited financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. These condensed consolidated unaudited financial statements reflect all adjustments, including normal recurring adjustments which, in the opinion of management, are necessary to present fairly the consolidated operations and cash flows for the periods presented. The Company was incorporated on January 28, 2002 as a Florida corporation. Upon incorporation, an officer of the Company contributed $5,000 and received 1,000 shares of common stock of the Company. Effective January 1, 2003, the Company issued 7,959,000 shares of common stock in exchange of $55,702 of net assets of Go! Agency, LLC, a Florida limited liability company (“Go Agency”), a company formed on June 20, 2000, as E Signs Plus.com, LLC, a Florida limited liability company.In this exchange, the Company assumed some debt of Go Agency and the exchange qualified as a tax-free exchange under IRC Section 351.The net assets received were valued at historical cost. The net assets of Go Agency that were exchanged for the shares of stock were as follows: Accounts receivale $ 30,668 Fixed assets, net of depreciation 112,214 Other assets 85,264 Accounts payable (29,242 ) Notes payable (27,338 ) Other payables (115,864 ) Total $ 55,702 Go Agency was formed to pursue third party truck side advertising.The principal of Go Agency invested approximately $857,000 in Go Agency pursuing this business.It became apparent that a more advanced truck side mounting system would be required and that third party truck side advertising alone would not sustain an ongoing profitable business.Go Agency determined to develop a technologically advanced mounting system and focused on a different business plan.Go Agency pre-exchange transaction was a company under common control of the major shareholder of SMS.Post-exchange transactions have not differed. Go Agency still continues to operate and is still under common control. Go Agency and the Company developed a new and unique truck side mounting system, which utilizes a proprietary cam lever technology, which allows an advertising image to be stretched tight as a drum.Following the exchange, the Company had 7,960,000 shares of common stock issued and outstanding.The Company has developed and filed an application for a patent on its mounting systems.The cam lever technology is considered an intangible asset and has not been recorded as an asset on the Company’s consolidated balance sheet.This asset was not recorded due to the fact that there was no historic recorded value on the books of Go Agency for this asset. On November 17, 2003, the Company entered into a merger agreement by and among American Power House, Inc., a Delaware corporation and its wholly owned subsidiary, Sign Media Systems Acquisition Company, Inc., a Florida corporation and Sign Media Systems, Inc.Pursuant to the merger agreement, Sign Media Systems merged with Sign Media Systems Acquisition Company with Sign Media Systems being the surviving corporation.The merger was completed on December 8, 2003, with the filing of Articles of Merger with the State of Florida at which time Sign Media Systems Acquisition ceased to exist and Sign Media Systems became the surviving corporation.American Powerhouse was not actively engaged in any business at the time of the merger.However, sometime prior to the merger, American Power House had acquired certain technology for the manufacture of a water machine in the form of a water cooler that manufactures water from ambient air.Prior to the merger, American Power House granted a license to Sign Media Systems Acquisition to use that technology and to manufacture and sell the water machines.The acquisition of this license was the business purpose of the merger.As consideration for the merger, Sign Media Systems issued 300,000 shares of its common stock to American Power House, 100,000 shares in the year ending December 31, 2003, and 200,000 shares in the year ending December 31, 2004.The 300,000 shares of stock were valued at $1.50 per share based on recent private sales of Sign Media Systems common stock. At the time of the merger the Company was in negotiations with independent dealers in Central America who sold United States products in Central and South America and who had expressed a desire to market this product in that territory. Ultimately, the Company was unable to come to a satisfactory agreement with these dealers for the sale of this product. Accordingly, the Company is not currently engaged in the business of manufacturing and sale of this product. The Company will not become engaged in the business of manufacturing and selling this product until it can identify and come to a satisfactory agreement with an independent dealer or dealers in that territory for the sale of this product. The Company cannot currently predict when or if it will identify and come to a satisfactory agreement with an independent dealer or dealers in this territory for the sale of this product. Due to these problems with the Company’s plans for marketing and distribution of the water machine subsequent to the merger, the license has no carrying or book value for the years ended December 31, 2007 and 2006 in the Company’s consolidated financial statements for December 31, 2007 and 2006. There were no other material costs of the merger. There was and is no relationship between American Powerhouse and either Sign Media Systems or GO! AGENCY. The Company recorded this license as an intangible asset for $150,000 for the 100,000 shares of stock issued in 2003 and subsequently impaired the entire amount. The Company issued the remaining 200,000 shares in 2004, and recorded a liability for stock to be issued at $300,000. There is a $450,000 charge against income reflected in the consolidated statements of income for the year ended December 31, 2003. NOTE 2-SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The condensed consolidated unaudited financial statements include the accounts of the Company and its wholly owned subsidiary.All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of condensed consolidated unaudited financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 7 NOTE 2-SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Revenue and Cost Recognition Currently, the Company has three primary sources of revenue: (1) The sale and installation of their mounting system; (2) The printing of advertising images to be inserted on trucks utilizing the Company’s mounting systems; and (3) Third party advertising. The Company’s revenue recognition policy for these sources of revenue is as follows. The Company relies on Staff Accounting Bulletin Topic 13, in determining when recognition of revenue occurs. There are four criteria that the Company must meet when determining when revenue is realized or realizable and earned. The Company has persuasive evidence of an arrangement existing; delivery has occurred or services rendered; the price is fixed or determinable; and collectibility is reasonably assured. The Company recognizes revenue from the sale of its mounting systems and images when it completes the work and either ships or installs the products. The Company recognizes revenue from third party advertising only when it has the contractual right to receive such revenue. The Company does retain a liability to maintain systems and images that are installed for purposes of third party advertising. However, any damage caused by the operator of the truck is the responsibility of the lessor of the space and is not the Company’s liability. To date the Company has experienced no cost for maintaining these leased systems. All deposits are non-refundable. In addition, the Company offers manufacturer’s warranties. These warranties are provided by the Company and not sold. Therefore, no income is derived from the warranty itself. Cost is recorded on the accrual basis as well, when the services are incurred rather than when payment is made. Costs of goods sold are separated by components consistent with the revenue categories. Mounting systems, printing and advertising costs include purchases made, and payroll costs attributable to those components. Payroll costs is included for sales, engineering and warehouse personnel in cost of goods sold. Cost of overhead is de minimus. The Company’s inventory consists of finished goods, and unassembled parts that comprise the framework for the mounting system placed on trucks for their advertising. All of these costs are included in costs of goods sold for the six months ended June 30, 2007 and 2006. Warranties The Company offers manufacturers warranties that covers all manufacturer defects. The Company accrues warranty costs based on historical experience and management’s estimates. The Company has not experienced any losses in the past two years with respect to the warranties, therefore has not accrued any liability for the six months ended June 30, 2007 and 2006. The following table represents the Company’s losses in the past two years with respect to warranties. Balance Charged Balance at Beginning to Costs and at End of of Period Expenses Deductions Period Six Months ended June 30, 2007 $ - $ - $ - $ - Six Months ended June 30, 2006 $ - $ - $ - $ - Provision for Bad Debt Under SOP 01-6 "Accounting for Certain Entities (including Entities with Trade Receivables) That Lend to or Finance the Activities of Others” the Company has intent and belief that all amounts in accounts receivable are collectible.The Company extends unsecured credit to its customers in the ordinary course of business but mitigates the associated credit risk by performing credit checks and actively pursuing past due accounts over 90 days.The Company's former major customer at June 30, 2007, was uncharacteristically slow in paying their outstanding invoices during June 30, 2007 and a reserve of $393,835 was booked. Management's policy is to vigorously attempt to collect its receivables monthly.The Company estimated the amount of the allowance necessary based on a review of the aged receivables from the major customer.Management additionally instituted a policy for recording the recovery of the allowance if any in the period where it is recovered. Bad debt expense for the six months ended June 30, 2007 and 2006 was $393,835 and $-0-, respectively. Cash and Cash Equivalents The Company considers all highly liquid debt instruments and other short-term investments with an initial maturity of three months or less to be cash equivalents. The Company maintains cash and cash equivalent balances at several financial institutions that are insured by the Federal Deposit Insurance Corporation up to $100,000. Accounts Receivable Accounts receivable are presented at face value, net of the allowance for doubtful accounts. The allowance for doubtful accounts is established through provisions charged against income and is maintained at a level believed adequate by management to absorb estimated bad debts based on current economic conditions. Property and Equipment Property and equipment are stated at cost.Depreciation is computed primarily using the straight-line method over the estimated useful life of the assets. Furniture and fixtures5 years Equipment 5 years Trucks 3 years Advertising Costs of advertising and marketing are expensed as incurred.Advertising and marketing costs were $1,200 and $1,200 for the six months ended June 30, 2007 and 2006, respectively. 8 NOTE 2-SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value of Financial Instruments The carrying amount reported in the balance sheets for cash and cash equivalents, accounts receivable, accounts payable and accrued expenses approximate fair value because of the immediate or short-term maturity of these financial instruments. Income Taxes The provision for income taxes includes the tax effects of transactions reported in the financial statements. Deferred taxes would be recognized for differences between the basis for assets and liabilities for financial statement and income tax purposes. The major difference relates to the net operating loss carry forwards generated by sustaining deficits. Stock-Based Compensation Employee stock awards under the Company's compensation plans are accounted for in accordance with Accounting Principles Board Opinion No. 25 (“APB 25”), “Accounting for Stock Issued to Employees”, and related interpretations. The Company provides the disclosure requirements of Statement of Financial Accounting Standards No. 123, “Accounting for Stock-Based Compensation” (“SFAS 123”), and related interpretations. Stock-based awards to non-employees are accounted for under the provisions of SFAS 123 and has adopted the enhanced disclosure provisions of SFAS No. 148 “Accounting for Stock-Based Compensation- Transition and Disclosure, an amendment of SFAS No. 123”. The Company measures compensation expense for its employee stock-based compensation using the intrinsic-value method. Under the intrinsic-value method of accounting for stock-based compensation, when the exercise price of options granted to employees is less than the estimated fair value of the underlying stock on the date of grant, deferred compensation is recognized and is amortized to compensation expense over the applicable vesting period. In each of the periods presented, the vesting period was the period in which the options were granted. All options were expensed to compensation in the period granted rather than the exercise date. The Company measures compensation expense for its non-employee stock-based compensation under the Financial Accounting Standards Board (FASB) Emerging Issues Task Force (EITF) Issue No. 96-18, “Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services”. The fair value of the option issued is used to measure the transaction, as this is more reliable than the fair value of the services received. The fair value is measured at the value of the Company’s common stock on the date that the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete. The fair value of the equity instrument is charged directly to compensation expense and additional paid-in capital. Loss per Share of Common Stock Historical net (loss) per common share is computed using the weighted-average number of common shares outstanding.Diluted earnings per share (EPS) include additional dilution from common stock equivalents, such as stock issuable pursuant to the exercise of stock options and warrants.Common stock equivalents are not included in the computation of diluted earnings per share when the Company reports a loss because to do so would be antidilutive for the periods presented. The following is a reconciliation of the computation for basic and diluted EPS: June 30, 2007 2006 Net income (loss) $ (1,756,537 ) $ 374,655 Weighted-average common shares outstanding Basic 11,287,742 8,460,000 Weighted-average common stock equivalents Stock options - - Warrants - - Weighted-average common shares outstanding Diluted 11,287,742 8,460,000 Share Based Payments In December 2004, the FASB issued Financial Accounting Standards No. 123 (revised 2004)(FAS 123R), “Share Based Payment”, FASB 123R replaces FAS No. 123, “Accounting for Stock Based Compensation”, and supercedes APB Opinion No. 25, “Accounting for Stock Issued To Employees.” FAS 123R requires compensation expense, measured as the fair value at the grant date, released to share-based payment transactions to be recognized in the financial statements over the period that an employee provides service in exchange for the award. The company intends to adopt FAS 123R using the “modified prospective” transition method as defined in FAS 123R. Under the modified prospective method, companies are required to record compensation cost prospectively for the unvested portion, as of the date of adoption, of previously issued and outstanding awards over the remaining vesting period of such awards. FAS 123R is effective January 1, 2006. The company does not anticipate that the implementation of this standard will have material impact on financial position, results of operations or cash flows. Recent Accounting Pronouncements In May 2005, the FASB issued SFAS No. 154, “Accounting Changes and Error Corrections.”SFAS No. 154 replaces Accounting Principles Board (“APB”) Opinion No. 20, “Accounting Changes” and SFAS No. 3, “Reporting Accounting Changes in Interim Financial Statements.”SFAS No. 154 requires retrospective application to prior periods’ financial statements of voluntary changes in accounting principle unless it is impracticable.APB No. 20 previously required that most voluntary changes in accounting principle be recognized by including the cumulative effect of changing to the new accounting principle in net income in the period of the change.SFAS No. 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005.The adoption of SFAS No. 154 did not have material impact on the Company’s financial position, results of operations, or cash flow. 9 NOTE 2-SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Recent Accounting Pronouncements (continued) In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments, an amendment of FASB Statements No. 133 and 140.”SFAS No. 155 resolves issues addressed in SFAS No. 133 Implementation Issue No. D1, “Application of Statement 133 to Beneficial Interests in Securitized Financial Assets,” and permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS No. 133, establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain embedded derivative requiring bifurcation,claries that concentrations of credit risk in the form of subordination are not embedded derivatives and amends SFAS No. 140 to eliminate the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument.SFAS No. 155 is effective for all financial instruments acquired or issued after the beginning of the first fiscal year that begins after September 15, 2006.The adoption of FAS 155 is not anticipated to have a material impact on the Company’s financial position, results of operations, or cash flows. In March 2006, the FASB issued SGAS No. 156, “Accounting for Servicing of Financial Assets, an amendment of FASB Statement No. 140.”SFAS No. 156 requires an entity to recognize a servicing asset or liability each time it undertakes on obligation to service a financial asset by entering into a servicing contract under a transfer of the servicer’s financial assets that meets the requirements for sale accounting, a transfer of the servicer’s financial assets to a qualified special purpose entity in a guaranteed mortgage securitization in which the transferor retains all of the resulting securities and classifies them as either available-for-sale or trading securities in accordance with SFAS No. 115, “Accounting for Certain Investments in Debt and Equity Securities” and an acquisition or assumption of obligation to service a financial asset that does not relate to financial assets of the serviceror its consolidated affiliates. Additionally, SFAS No. 156 requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, permits an entity to choose either the use of an amortization or fair value method for subsequent measurements, permits at initial adoption a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights and requires separate presentation of servicing assets and liabilities subsequently measured at fair value and additional disclosures for all separately recognized servicing assets and liabilities.SFAS No. 156 is effective for transactions entered into after the beginning of the first fiscal year that begins after September 15, 2006.The adoption of FAS 156 is not anticipated to have a material impact on the company’s financial position or results of operations.In June 2006, the FASB issued Interpretation No. 48, “Accounting of Uncertainty in Income Taxes” (FIN48), which clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No. 109, “Accountingfor Income Taxes.”FIN 48 establishes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.This interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.FIN 48 is effective for fiscal years beginning after December 15, 2006.The Company is currently evaluating the impact in the adoption of this interpretation will have on its future financial statements. In September 2006, The Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurement” (SFAS No. 157”).This standard provides guidance for using fair value to measure assets and liabilities.SFAS No. 157 applies whenever other standards require (or permit) assets or liabilities to be measured at fair value but does not expand the use of fair value in any new circumstances.Prior to SFAS No. 157, the methods for measuring fair value were diverse and inconsistent, especially for items that are not actively traded.The standard clarifies that for items that are not actively traded, such as certain kinds or derivatives, fair value should reflect the price in a transaction with a market participant, including an adjustment for risk, not just the company’s mark-to-model value.SFAS No. 157 also requires expanded disclosure of the effect on earnings for items measured using unobservable data.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company is currently evaluating the impact of this statement on its financial statements and expects to adopt SFAS No. 157 on December 31, 2007. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans- -An Amendment of FASB Statements No 87,88,106 and 132R.”This standard requires an employer to: (a) recognize in its statement of financial position an asset for a plan’s overfunded status or a liability for a plan’s underfunded status; (b) measure a plan’s assets and its obligations that determine its funded status as of the end of the employer’s fiscal year (with limited exceptions); and (c) recognize changes in the funded status of a defined benefit postretirement plan in the year in which the changes occur.Those changes will be reported in comprehensive income.The requirement to recognize the funded status of a benefit plan and the disclosure requirements are effective as of the end of the fiscal year ending after December 15, 2006.The requirements to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008,The Company is evaluating the impact of thisstatement on its financial statements and believes that such impact will not be material. NOTE 3-ACCOUNTS RECEIVABLE Accounts receivable consists of the following at June 30, 2007: 2007 Accounts receivable $ 394,710 Less uncollectible receivables written-off (393,835 ) Total accounts receivable, net $ 875 NOTE 4-PROPERTY AND EQUIPMENT Property and equipment consists of the following at June 30, 2007: 2007 Equipment $ 128,745 Furniture and Fixtures 112,022 Transportation Equipment 24,621 265,388 Less: Accumulated Depreciation 186,968 Net Book Value $ 78,420 Depreciation expense for the six months ended June 30, 2007 was $20,332. 10 NOTE 5-
